               Case 2:18-cr-00294-RSM Document 98 Filed 01/04/21 Page 1 of 1




 1                                                            The Honorable Ricardo S. Martinez
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT FOR THE
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                            NO. 18-CR-294 RSM
10                             Plaintiff
                                                            ORDER GRANTING LEAVE TO FILE
11                                                          OVERLENGTH BRIEF
12                        v.
13     MARINA BONDARENKO,
14                             Defendant.
15
            The Court, having reviewed the United States’ for Leave to File Over-Length
16
     Brief, hereby enters the following order:
17
            IT IS HEREBY ORDERED that the Motion is GRANTED and GRANTS
18
     permission for the United States to file its Opposition to Defendant’s Motion for
19
     Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) for Alternative Relief in
20
     excess of 12 pages, but no more than 16 pages.
21
            DATED this 4th day of January, 2021.
22
23
24                                                   A
                                                     RICARDO S. MARTINEZ
25                                                   CHIEF UNITED STATES DISTRICT JUDGE
26
27
28
      Order for Leave to File Over-Length Brief                             UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. Bondarenko, CR18-294RSM - 1
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
